Citation Nr: 1200561	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a right knee disability, including chondromalacia of the right patella, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from July 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision in August 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran's claim files have been rebuilt.  The Board remanded this case in October 2010, at which time the procedural history of the case was set forth in detail and, so, will not be repeated.  Also, at that time the issues included service connection for Crohn's disease.  

The August 2005 rating decision which is appealed assigned a 100 percent temporary total evaluation, based on need for convalescence (under 38 C.F.R. § 4.30) effective March 23, 2005.  A 10 percent schedular rating was resumed effective September 1, 2005.

An October 2011 rating decision granted service connection for Crohn's disease and assigned an initial 30 percent disability rating, effective January 26, 2006.  

In an October 2011 letter the Veteran suggested that his service-connected Crohn's disease was more than 30 percent disabling.  However, he did not specifically state that he wished to appeal the October 2011 rating decision which assigned an initial 30 percent disability rating for that disorder.  Thus, it is not clear whether the Veteran's correspondence is a Notice of Disagreement (NOD) which would initiate an appeal for an initial rating in excess of 30 percent for Crohn's disease or a claim for an increased rating for that disorder.  Thus, this matter is referred to the RO for clarification.  

Also, in the October 2011 Board remand it was noted that in a February 2007 letter the Veteran stated that he had injured his right shoulder when his right knee gave out while going up some stairs.  Service connection for a right shoulder disorder was previously denied by a July 2006 rating decision which was not appealed.  Thus, the Board construed this to be an application to reopen a claim for service connection for residuals of a right shoulder injury.  This matter had not been adjudicated by the RO and was not before the Board and, so, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  However, as yet no action has been taken with respect to this claim and, so, it is again referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's right knee disability manifested by arthritis, chondromalacia of the patella, residuals of multiple surgical procedures, an asymptomatic scar, a noncompensable degree of limited flexion and extension with pain on motion, no clinical evidence corroborating complaints of instability, and not more than moderate impairment.  


CONCLUSION OF LAW

The criteria for a rating of no more than 20 percent for a right knee disability, including chondromalacia of the right knee with residuals of a meniscectomy and patellar debridement have, been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, Diagnostic Code 5257.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion thereof the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

In the October 2010 Board remand it was noted that while VA notice letters of May 2006 and June 2006 addressed, in pertinent part, a claim for an increased rating for a service-connected left knee disorder, the Veteran has not been provided appropriate VCAA notice as to the claim for an increased rating for the service-connected right knee disorder.  The case was remanded for compliance with the VCAA.  

On remand, the Veteran was afforded the appropriate VCAA notice by RO letter of October 2010.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  He was informed that VA would consider evidence of the nature and symptoms of the condition, the severity and duration, and impact of the condition and symptoms on employment.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran was afforded the opportunity to testify at a hearing in support of his claim but declined that opportunity.  

The RO is unable to obtain the Veteran's service treatment records (STRs) because his claim file has been rebuilt.  Also, in the 2010 remand clarification was requested as to whether the Veteran's receipt of Social Security Administration (SSA) benefits was based on disability. This was clarified by telephonic communication with the Veteran in October 2010, at which time the Veteran reported that he had never filed for SSA disability benefits.  Thus, no records pertaining to the severity of the service-connected right knee disability can be obtained from that source.  Also, private clinical records have been obtained, pursuant to the 2010 Board remand, but these pertain to treatment for the now service-connected Crohn's disease and do not document any treatment for the service-connected right knee disability.  The Veteran's VA outpatient treatment (VAOPT) records have been obtained. 

The Veteran was afforded VA rating examinations in June 2005, June 2006, August 2006, and more recently in November 2010.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Thus, there has been complete compliance with the 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an October 2011 letter the Veteran stated that the recent 2010 VA examination had not noted that with prolonged standing and exertion the right knee became swollen and he had decreased range of motion.  

Despite this allegation, the Board finds that the multiple VA examination reports are accepted as adequate reports of examinations of the Veteran, because collectively they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2010).   An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary evidence.  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The April 1994 Board decision which denied a compensable rating for the service-connected chondromalacia of the right knee noted that the Veteran had had an arthroscopy of the right knee in January 1991 at which time the diagnoses were grade II chondromalacia, right lateral tibial plateau, and synovitis of the lateral compartment.  Similarly, in the June 2003 Board decision which denied a compensable rating prior to January 20, 1998, and a rating in excess of 10 percent since April 1, 1998, it was noted that he had had an arthroscopy of the right knee in November 1989, as well as an arthroscopic chondroplasty of the lateral compartment and partial synovectomy of the lateral compartment in January 1991.  In January 1998 he underwent extensive excision of prepatellar bursa.  

Although not on file, the RO reported in the August 2005 rating decision which is appealed that the Veteran's claim for an increased rating was received in April 2005. 

On VA examination in June 2005 it was reported that the Veteran had a diagnosis of bilateral chondromalacia and that he had complaints of anterior knee pain upon lengthy or extensive running or long marches with heavy packs (apparently during military service).  Since that time he had had intermittent minor symptoms of pain and occasional catching in the joint.  Since military service he had worked as a commercial construction electrician, which involved lost of heavy lifting and climbing.  He had had on-the-job injuries of both knees, leading to surgery on each knee, for which he received worker's compensation more than once with respect to each knee.  He had had two arthroscopic procedures on the right knee and one open surgery, the most recent being two months ago on the right knee. He had bilateral knee pain, worse in the right knee, and significantly more so since his recent surgery.  Since that surgery he had walked with a cane and with a slight limp.  He took anti-inflammatory medications which helped to reduce his pain.  He had not yet been released by his surgeon to return to his job as an electrician but he could accomplish all activities of daily living without any impairment.  

On physical examination the Veteran had a 3 inch lateral scar, which was curvilinear, flat, nontender, of normal color and was well-healed due to past surgery.  The scar was described as being of no particular visual significance.  Both knee joints were stable.  Extension of the right knee was to 0 degrees and flexion was to 90 degrees.  There was no pain in the process of motion, except upon the extreme of flexion in the right knee. 

The diagnosis was multiple surgical procedures for job-related torn menisci of the right knee, all occurring subsequent to military service and not considered to be caused by or otherwise secondary to the chondromalacia.  It was further noted that the Veteran had no pain on range of motion and no flare-ups, except as previously stated.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays of the knees were normal.  

On VA examination in August 2006 the Veteran reported having right knee pain all day, every day, as well as locking, buckling, popping, and grinding of that knee.  He wore a brace periodically, used a cane periodically, and took medication for relief of pain.  He was unable to kneel, squat, crawl or climb ladders and was unable to stand for more than 10 minutes or walk for more than an hour.  He worked as an electrical construction supervisor but only worked 6 months out of a year, primarily because of Crohn's disease.  He had no flare-ups of his knees.  

On physical examination the Veteran walked with a limp but used no assistive device.  He had a well-healed surgical scar with peri-ciccatral numbness.  He had no instability, warmth or significant crepitus but had some tendon popping on range of motion testing.  Extension was full to 0 degrees and flexion was to 85 degrees with pain on the extremes of extension and flexion.  He had an "exophytic" nodule over the anterior patella.  He had no "DeLuca" criteria and had 5/5 muscle strength and deep tendon reflexes of 2+.  

The examiner noted that he had reviewed a January 2006 right knee MRI which revealed bursitis at the insertion of the patellar tendon to the tibia, and a June 2005 X-ray showed nothing significant.  It was noted that the Veteran had had a bursectomy of the knee.  The diagnosis was chrondromalacia of the patella, status post several surgical procedures on the right knee, including a bursectomy.  It was further noted that the Veteran had no pain on range of motion and no flare-ups except as stated.  Also, there were no additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  

VAOPT records, including those of 2006 to 2009 reflect evaluation and treatment primarily for Crohn's disease and right shoulder disability.  In November 2006 his gait was normal and his coordination was intact.  In January 2008 it was reported that he complained of having had a painful lump on his right knee for several years and had reportedly been told by a physician that it was likely due to recurrent bursitis, following a bursectomy several years ago.  He desired the current removal of a bursa.  On examination his right knee was stable to valgus and varus stress testing.  

On VA examination in November 2010 the Veteran's claim file and medical records were reviewed.  It was reported that he had had multiple surgeries on the right knee for correction of torn menisci and continued to have right knee pain.  The course of the disability was one of progressive worsening.  He took medication, as needed, for pain with a fair response.  

As to the Veteran's right knee symptoms, he had no deformity, stiffness, weakness, incoordination, decreased speed of joint motion, or episodes of dislocation or subluxation.  He reported having giving way and instability of the right knee, as well as right knee pain.  He reported having episodes of right knee locking once or twice a year as well as having swelling and repeated episodes of effusion.  It was reported that the condition did not affect motion of the right knee joint.  He had moderate episodes of flare-ups every one to two months, lasting three to seven days.  The flare-ups were precipitated by squatting, climbing, and carrying but were alleviated by rest, pain medication, elevation of the knee, and the application of ice and heat.  The Veteran's impression of the effects of flare-ups or other functional impairment was that it limited his ability to walk or stand due to pain.  

It was reported that the Veteran had no constitutional symptoms or incapacitating episodes of arthritis.  As to limitation of standing, he could stand for 15 to 30 minutes. He was able to walk more than 1/4 mile but less than 1 mile.  He did not use any assistive device.  His weight-bearing was affected, in that his gait was antalgic.  

On physical examination there was no objective evidence of pain with active motion of the right knee.  Right knee extension was full to 0 degrees and flexion was to 104 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Right knee X-rays revealed no acute fracture, dislocation or joint effusion.  There was minimal patellofemoral osteophytosis.  The articular structures were otherwise unremarkable.  There was a small round osseous density anterior to the tibial intercondylar notch, raising the possibility of a loose body within the right knee joint.  

It was noted that the Veteran was currently retired, having retired in 2008 due to Crohn's disease and joint pain.  The diagnosis was patellofemoral syndrome of the right knee with significant effects on his usual occupation due to decreased mobility and pain.  Due to his problems he had been assigned different duties and had had increased absenteeism.  There were effects on his usual activities of daily living which were mild as to traveling and driving; moderate as to performing chores, shopping, and recreation; and severe as to exercising and participating in sports, but no affect as to feeding, bathing, dressing, grooming himself or toileting.  

VAOPT records show that in April 2009 the Veteran's gait was normal.  

In an October 2011 letter the Veteran stated that the recent finding by X-rays at the 2010 VA examination of a loose body was new and had not been diagnosed before.  He questioned whether this could cause an unstable joint.  Also, he stated that the examination had not noted that with prolonged standing and exertion the right knee became swollen and he had decreased range of motion.  

General Rating Principles

Ratings for service-connected disorders are determined by comparing current symptoms with criteria in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates the criteria therefor.  38 C.F.R. § 4.7.  Not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).   

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Knee Rating Criteria

Although the Veteran is service-connected for chondromalacia of the right knee, the current 10 percent rating was assigned under DC 5257 for instability.  Accordingly, the Board will consider all applicable Diagnostic Codes in rating the disabilities of the Veteran's right knee. 

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the relevant medical history, current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Veteran's service-connected chondromalacia may be rated as osteomalaica under 38 C.F.R. § 4.71a, DC 5014 which (as with any bursitis that he may have, under DC 5019), in turn, is rated as degenerative arthritis under DC 5003.  DC 5003 provides three rating methods.  First, when there is X-ray evidence rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  Other diseases rated as degenerative arthritis include bursitis, see DCs 5013 though 5024.  All other potentially applicable DCs will also be considered.

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

There have been recent developments in case law as to rating musculoskeletal and orthopedic disabilities when there is pain, limited motion, and functional loss, and addressing the impact of 38 C.F.R. §§ 4.40 (Functional Loss), 4.45 (The Joints), and 4.59 Painful Motion).  See generally Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.); and Burton v. Shinseki, 25 Vet. App. 1 (2011) (decided August 4, 2011).   

Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 and 11 (Vet. App. Aug. 23, 2011) (emphasis added); see 38 C.F.R. § 4.40.   

38 C.F.R. § 4.59 provides that with or without arthritis, actually painful, unstable or mal-aligned joints warrant at least a minimum compensable rating.  Burton, Id.  

In Williams v. Shinseki, No. 09-4118, slip op. at 3 (U.S. Vet.App. Sept. 23, 2011) (nonprecedential memorandum decision); 2011 WL 4407465 (Vet.App.) it was noted prior holding in Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and Powell v. West, 13 Vet. App. 31 (1999), as clarified in Mitchell, Id., "establish simply that a veteran is entitled to a minimum 10% disability rating under the second part of DC 5003 when [there is] painful motion and [] x-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree."  

In Mitchell, Id., it was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  

Gallegos v. Shinseki, No. 09-3545, slip op. (U.S. Vet. App. August 30, 2011) (nonprecedential memorandum decision); Slip Copy, 2011 WL 3805466 (Table) (Vet.App.) noted that Mitchell, Id., clarified the concept of functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and that Mitchell, Id., held that § 4.40 provides that "although pain may cause a functional loss, pain itself does not constitute functional loss" and that "pain itself does not rise to the level of functional loss."  Mitchell, Id., further held that joint pain "may result in functional loss, but only if it limits" but only if it motion, strength, speed, coordination or endurance.  See Gallegos, slip op. at 2 and 3; see also Coverdell v. Shinseki, No. 10-1109, slip op. (U.S. Vet. App. Sept. 15, 2011) (nonprecedential memorandum decision); 2011 WL 4089544 (Table) (Vet.App.) (while pain may cause functional loss, by itself pain does not constitute functional loss and alone does not warrant more than the minimum compensable rating).  

Full knee flexion is to 140 degrees and full knee extension is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71a, DC 5260 a 10 percent rating requires flexion be limited to no more than 45 degrees.  A 20 percent rating is assigned when flexion is limited to no more than 30 degrees, and 30 percent is assigned when flexion is to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261 a 10 percent rating requires extension be limited to no more than 10 degrees, a 20 percent rating to no more than 15 degrees, a 30 percent rating to no more than 20 degrees, a 40 percent rating to no more than 30 degrees, and a 50 percent rating to no more than 45 degrees.

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned. See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under Diagnostic Codes 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under Diagnostic Code 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Where there is recurrent subluxation, lateral instability, or other impairment of a knee, a 10 percent evaluation may be assigned where the disability is slight, a 20 percent evaluation will be assigned for moderate disability, and 30 percent for severe disability.  38 C.F.R. § 4.71a, DC 5257.  

Also, under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and fibula, with malunion and slight knee disability warrants a 10 percent rating; when manifested by moderate knee disability a 20 percent rating is warranted; and when manifested by marked knee disability a 30 percent rating is warranted.  

Under 38 C.F.R. § 4.71a, DC 5256 ankylosis of a knee when favorable in an angle in full extension or in slight flexion between 0 degrees and 10 degrees, a 30 percent rating is warranted; when in flexion between 10 degrees and 20 degrees a 40 percent rating is warranted; when in flexion between 20 percent and 45 degrees a 50 degrees rating is warranted; and when in an extremely unfavorable position, in flexion at an angle of 45 degrees or more a 60 degrees rating is warranted. 

The rating criteria for the evaluation of scars were amended on August 30, 2002, and again on October 22, 2008, and these criteria encompass the time period since the Veteran filed his claim in April 2005.  

The criteria in effect from August 30, 2002, until October 22, 2008, provided that under DC 7803 scars which were superficial and unstable warranted no more than a 10 percent rating.  A note provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and another note provided that a superficial scar is one not associated with underlying soft tissue damage.

Under DC 7804, scars which were superficial and painful on examination warranted not more than a 10 percent rating.  Under DC 7805 other scars were rated on the basis of limitation of function of the part affected.  

Under the criteria effective as of October 22, 2008, under DC 7804, one or two scars that are unstable or painful, warrant a 10 percent rating.  A note provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  
Under DC 7805, effective October 22, 2008, scars and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and these provide for ratings based on disfigurement or the area of involvement.  

Analysis

A March 2002 rating decision denied service connection for disability of the right knee other than chondromalacia.  It was noted at that time that the evidence showed that the Veteran had injured his right knee when he fell on a hot engine and that the evidence did not show that the right knee injury was related to his service-connected chondromalacia of the right knee nor did the evidence show that any additional disability was caused by the Veteran's military service. 

Nevertheless, in the June 2003 decision the Board stressed that in evaluating the severity of the Veteran's service-connected right knee disability, consideration was given to all right knee symptoms, to include bursitis.  

In view of the fact that the Veteran's claim file has been rebuilt, the Board will again consider all right knee symptom, including any bursitis, in evaluating the Veteran's service-connected right knee disability.  

Initially, the Board notes that the Veteran has had multiple surgical procedures on his right knee.  However, only the August 2006 VA examination found any symptomatology pertaining to residual scarring and even this noted only some numbness of the residual scarring.  The evidence does not show that any scarring is painful or in any other way symptomatic, except as noted.  None of the examinations have found that the scarring is in any manner productive of any form of functional impairment.  

Although the Veteran has complained of instability of the right knee, repeated testing of ligamentous stability has not document the presence of any subluxation or instability of the right knee.  He has a noncompensable loss of flexion in the right knee but has full extension of that knee.  The current 10 percent rating is also the maximum rating assignable for the residuals of his surgery on the each knee, including cartilage removal.  Moreover, there is no locking or effusion in either knee.  

The Veteran has speculated, in an October 2011 letter, that the X-ray finding on VA examination in 2010 of a possible loose body might be the cause of his having an unstable joint.  However, the X-rays did not confirm the presence of a loose body nor does the evidence corroborate the Veteran's alleged instability of the right knee.  Accordingly, no probative value can be given to the Veteran's speculation as to the significance of the findings on the 2010 VA X-rays.  

While the Veteran has been reported to have an abnormal gait, this was only at the time of VA examinations for the purpose of evaluating the severity of the service-connected right knee disability.  Contrasting with this are the VAOPT records, e.g., in November 20065 and April 2009, which noted that the Veteran's gait was normal.  

On the other hand, given the heightened duty to consider the doctrine of the favorable resolution of doubt, the fact that the Veteran's claim file has been rebuilt, and his having had multiple surgical procedures on his right knee (and even though there is evidence that some of these may have been related to postservice on-the-job injuries), the Board is of the opinion that the Veteran's right knee disability is productive of at least moderate impairment which analogously warrants a 20 percent rating under DC 5262.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

However, the clinical findings do not show any impairment of muscle tone or strength nor any episodes of either locking or subluxation which would establish that the Veteran now has severe functional impairment of the right knee.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 20 percent for the right knee at any time relevant to this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, the Veteran's right knee disability has been no more than 20 percent disabling, so his rating cannot be "staged" because the 20 percent rating is his greatest level of functional impairment.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected disability, i.e., principally pain and limitation of motion are specifically contemplated under the appropriate rating criteria for the knee disability.  Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

In this case, the preponderance of the evidence is in favor of no more than a 20 percent rating but the preponderance of the evidence is against a rating in excess thereof.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a 20 percent rating for a right knee disability, including chondromalacia of the right patella, is granted, subject the governing laws and regulations applicable to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


